In a medical malpractice action, defendant appeals from so much of an order of the Supreme Court, Richmond County, dated July 30, 1979, as denied his motion to strike the action from the Trial Calendar, and ordered him to appear for an examination before trial. Order affirmed insofar as appealed from with $50 costs and disbursements. The examination of defendant shall proceed at a time and place to be fixed in a written notice of not less than 10 days to be given by plaintiffs and all pretrial discovery shall be completed within 60 days of service upon the plaintiffs’ attorney of a copy of the order to be made hereon, together with notice of entry thereof. Under the facts herein, Special Term properly permitted all parties to conduct examinations before trial, while directing that the action should retain its position on the Trial Calendar. Rabin, J. P., Cohalan, O’Connor and Weinstein, JJ., concur.